Citation Nr: 1007515	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Pittsburgh, Pennsylvania RO retains jurisdiction over the 
Veteran's claims.

During the July 2008 VA audiology examination, the examiner 
diagnosed bilateral constant tinnitus.  The record does not 
show that the Veteran has filed a claim for service 
connection for tinnitus. 


FINDING OF FACT

Bilateral hearing loss was not present in service or until 
years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a June 2007 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims in the June 2007 letter and a subsequent April 2008 
letter.  VCAA notice should be provided to a claimant before 
the initial unfavorable decision on a claim, as was done 
here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service and post-service treatment records.  

In addition, the Veteran was afforded a VA audiological 
examination in July 2008.  The examiner did not consider 
statements made by the Veteran to the effect that he had a 
continuity of symptoms beginning in service.  As discussed 
below the Board finds that these statements lack credibility.  
They therefore, do not require further review by the 
examiner.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to artillery noise in service.  The Veteran's 
service records, including his DD-214, show that he served as 
a repair parts specialist in an artillery unit.  Therefore, 
the Board accepts the Veteran's contention of noise exposure 
in service.  

The service medical records do not show that the Veteran was 
found to have hearing disability in either ear.  Audiologic 
testing at pre-induction in February 1968 and separation in 
May 1970 indicated normal hearing sensitivity bilaterally.  

The first evidence of hearing loss in the record is from an 
audiogram conducted in October 2005, 35 years after the 
Veteran's discharge from active service.  In addition, a VA 
audiologist who examined the Veteran and reviewed the claims 
folders in July 2008 has opined that the Veteran's hearing 
disability is not related to service.  There is no contrary 
medical opinion of record.  

The Veteran's report of a continuity of hearing loss since 
the 1970's is competent evidence of a continuity of 
symptomatology.  He first reported such continuity, however, 
years after service and only in connection with the claim for 
VA compensation.  He did not report hearing loss in his 
original claim for VA compensation in June 2004 or in October 
2005, when he sought treatment and underwent an audiology 
examination with hearing test. 

In October 2005, he reported that he was seeking treatment 
due to recurrent ear infections that had been present since 
his mid-20's (the Veteran was born in 1947).  The physician 
providing the October 2005 treatment reported that he had 
told the Veteran about his hearing loss after conducting a 
hearing test.  This report indicates that the Veteran was not 
previously aware of the hearing loss.

The Veteran's claim for service connection for hearing loss 
was received in January 2007, but the Veteran did not 
complete questions asking when the hearing loss began, when 
treatment began, or the name of any treatment provider.  

The VA examination report also does not indicate that the 
Veteran reported a continuity of symptomatology to the 
examiner.  The Veteran first suggested a continuity of 
symptomatology in his July 2007 notice of disagreement.  At 
that time he indicated both that hearing loss had continually 
decreased since service, and that the hearing had been in 
decline since the mid-1970s.  

The first contemporaneous evidence of hearing loss consists 
of the aforementioned October 2005 audiogram, which showed 
bilateral hearing loss.  The Veteran also submitted 
statements in support of his claim in July 2007 and May 2008 
in which he reported hearing loss since service.  He also 
repeated this history on VA examination in July 2008.  

The Veteran has reported that he delayed his claim for 
hearing loss due to the fact that he was unaware that he 
could get service connection for hearing loss.  His earlier 
application shows, however, that he was aware that he could 
get service connection for other conditions.  His statement 
also does not explain why he reported no continuity of 
symptomatology on earlier occasions documented in the record.

In his substantive appeal, the Veteran first reported that he 
had sought treatment for hearing loss beginning on 
unspecified dates beginning in the "early 1970's", but this 
statement is not consistent with the history he reported in 
October 2005, when he reported no history prior to the mid-
1970's and made no mention of hearing loss.

The Veteran's recent reports of a continuity of 
symptomatology are contradicted by the contemporaneous 
record, including his earlier reports.  Hence the weight of 
the evidence is against finding a continuity of hearing loss 
since service.  It would required medical expertise to say 
that the current hearing loss identified long after service, 
is the result of in-service noise exposure.  The Veteran, as 
a layperson, is not qualified to render an opinion concerning 
the medical cause of his hearing loss. 38 C.F.R. 
§ 3.159(a)(1),(2) (2009).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim and service connection for 
bilateral hearing loss disability is not in order.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


